         Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 1 of 17




                      UNITED STATES DISTRICT COURT

               FOR THE WESTERN DISTRICT OF OKLAHOMA

RUTHIE BROOKER,                            )
    Plaintiff,                             )
                                           )
v.                                         )     Case No. CIV-20-398-P
                                           )
ANDREW M. SAUL,                            )
Commissioner of the                        )
Social Security Administration,            )
      Defendant.                           )

                                      ORDER

      Plaintiff seeks judicial review pursuant to 42 U.S.C. § 405(g) of the final

decision of Defendant Commissioner denying her applications for disability

insurance benefits (“DIB”) and supplemental security income benefits (“SSI”) under

Title II and Title XVI of the Social Security Act, 42 U.S.C. §§ 423, 1382. Defendant

answered the Complaint and filed the administrative record (hereinafter AR___),

and the parties briefed the issues. For the following reasons, Defendant’s decision is

reversed and remanded for further administrative proceedings.

I.    Administrative History and Agency Decision

      Plaintiff filed an application for DIB and an application for SSI alleging a

disability onset date of August 31, 2016. AR 253-54, 255-60. The Social Security

Administration (“SSA”) denied both applications initially and on reconsideration.

AR 90, 91, 92-104, 105-17, 118, 119, 120-34, 135-49. An Administrative Law Judge
         Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 2 of 17




(“ALJ”) then held a hearing at which Plaintiff and a vocational expert (“VE”)
                     1
testified. AR 42-54. The ALJ issued a decision denying benefits on June 3, 2019.

AR 13-35.

      Following the agency’s well-established sequential evaluation procedure, the

ALJ found Plaintiff had not engaged in substantial gainful activity since August 31,

2016, the alleged onset date. AR 19. At the second step, the ALJ found Plaintiff had

severe impairments of obesity, essential hypertension, depression, and anxiety, i.e.,

social anxiety disorder. AR 20. At the third step, the ALJ found these impairments

were not per se disabling as Plaintiff did not have an impairment or combination of

impairments meeting or medically equaling the requirements of a listed impairment.

AR 21.

      At step four, the ALJ found Plaintiff had the residual functional capacity

(“RFC”) to perform less than a full range of sedentary work. AR 23. The ALJ

indicated Plaintiff can lift and/or carry ten pounds occasionally and nine pounds

frequently, stand and/or walk for two hours and sit for six hours in an eight hour

workday, can never climb a ladder, rope, or scaffold, and occasionally kneel, crouch,

crawl, and climb ramps/stairs. Id. The ALJ further explained that Plaintiff can

perform simple and some complex tasks, can relate to others, including supervisors,



1
 An initial hearing was held on May 4, 2018, at which Plaintiff did not appear. AR 56-
89.

                                           2
         Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 3 of 17




co-workers, and the general public on a superficial basis, and can adapt to a work

situation. Id. at 23-24.

       At step five, relying on the VE’s testimony, the ALJ determined Plaintiff’s

RFC allowed her to perform jobs existing in significant numbers in the national

economy, including document specialist, electronics worker, and charge account

clerk. AR 34. As a result, the ALJ concluded Plaintiff had not been under a disability,

as defined by the Social Security Act, from August 31, 2016 through the date of the

decision. AR 34-35.

       The Appeals Council denied Plaintiff’s request for review, and therefore the

ALJ’s decision is the final decision of the Commissioner. Wall v. Astrue, 561 F.3d

1048, 1051 (10th Cir. 2009); 20 C.F.R. § 404.981.

II.    Issue Raised

       On appeal, Plaintiff contends the ALJ erred in his evaluation of the opinion of

the consultative examiner, Dr. Mark Englander. Doc. No. 18 (“Pl’s Br.”) at 4-10.

III.   General Legal Standards Guiding Judicial Review

       The Court must determine whether the Commissioner’s decision is supported

by substantial evidence in the record and whether the correct legal standards were

applied. Biestek v. Berryhill, __ U.S. __, 139 S.Ct. 1148, 1153 (2019); Wilson v.

Astrue, 602 F.3d 1136, 1140 (10th Cir. 2010). Substantial evidence “means—and

means only—such relevant evidence as a reasonable mind might accept as adequate



                                          3
            Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 4 of 17




to support a conclusion.” Biestek, 139 S.Ct. at 1154 (quotations omitted). The

“determination of whether the ALJ’s ruling is supported by substantial evidence

must be based upon the record taken as a whole. Consequently, [the Court must]

remain mindful that evidence is not substantial if it is overwhelmed by other

evidence in the record.” Wall, 561 F.3d at 1052 (citations, quotations, and brackets

omitted).

      The Social Security Act authorizes payment of benefits to an individual with

disabilities. 42 U.S.C. § 401, et seq. A disability is an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); 20 C.F.R. §§ 404.1509, 416.909 (duration requirement). Both the

“impairment” and the “inability” must be expected to last not less than twelve

months. Barnhart v. Walton, 535 U.S. 212 (2002).

      The agency follows a five-step sequential evaluation procedure in resolving

the claims of disability applicants. See 20 C.F.R. §§ 404.1520(a)(4), (b)-(g),

416.920(a)(4), (b)-(g). “If the claimant is not considered disabled at step three, but

has satisfied her burden of establishing a prima facie case of disability under steps

one, two, and four, the burden shifts to the Commissioner to show the claimant has

the [RFC] to perform other work in the national economy in view of her age,



                                          4
         Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 5 of 17




education, and work experience.” Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th

Cir. 2005). “The claimant is entitled to disability benefits only if he [or she] is not

able to perform other work.” Bowen v. Yuckert, 482 U.S. 137, 142 (1987).

IV.   Analysis

      Plaintiff contends the ALJ erred by failing to properly consider Dr.

Englander’s consultative medical opinion. Dr. Englander conducted a consultative

psychological examination of Plaintiff on August 5, 2017. AR 467-72. Relevant to

the issues raised herein, Dr. Englander noted that toward the end of the examination,

Plaintiff began to fall asleep on three to four occasions. Id. at 467. Based on this as

well as additional observations during the examination, Dr. Englander noted that

Plaintiff’s ability to sustain attention “appeared to be a problem.” Id. at 467-69.

      During her examination, Plaintiff reported several occasions when she fell

asleep unexpectedly, including when she was driving her automobile and when she

was at work. Id. at 467. In August 2016, she was terminated from her job because

she kept falling asleep. Id. at 468. Additionally, she only drives short distances due

to her problem of falling asleep. Id. She described multiple car accidents occurring

within a few months of each other resulting from the same. Id. She reported she

cannot watch television or a movie without falling asleep. Id. She also described

situations in which she became repeatedly distracted and Dr. Englander observed the

same occurring during the examination. Id. at 467-69. Dr. Englander concluded,



                                           5
         Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 6 of 17




inter alia, “Sustaining attention, as described by [Plaintiff] and indicated in the

interview, may limit or impair persevering and staying on task for productivity as

expected in a work setting.” Id. at 469.

      The ALJ determined Dr. Englander’s opinion was not persuasive. Id. at 29.

He based this conclusion on the fact that Dr. Englander failed to “specify [Plaintiff’s]

mental abilities and limitations on a function-by-function basis,” failed to “specify

whether [Plaintiff] must take breaks in addition to the standard work beaks [] that

occur about every two hours throughout the workday,” and “Dr. Englander’s opinion

is inconsistent with the medical opinions by Dr. Laura Lochner, Ph.D., and Dr.

William Farrell, Ph.D.” Id. at 29-30.

      Dr. Lochner, who did not examine Plaintiff but reviewed her medical records,

concluded, inter alia, Plaintiff was not significantly limited in her ability to maintain

attention and concentration, work in coordination with or in proximity to others

without being distracted by them, sustain an ordinary routine without specialized

supervision, and complete a normal workday and workweek without interruptions

from psychologically based symptoms. AR 101-02. By contrast, Dr. Farrell, who

was also limited to reviewing Plaintiff’s medical records, concluded Plaintiff was

moderately limited in her ability to maintain attention and concentration for

extended periods and complete a normal workday and workweek without

interruptions from psychologically based symptoms. Id. at 131. Similar to Dr.



                                           6
         Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 7 of 17




Lochner though, he also concluded Plaintiff was not significantly limited in her

ability to work in coordination with or in proximity to others without being distracted

by them and sustain an ordinary routine without specialized supervision. Id.

      The parties acknowledge that effective March 27, 2017, new regulations

regarding evaluation of medical opinions and prior administrative medical findings

became effective. Revisions to Rules Regarding the Evaluation of Medical

Evidence, 82 Fed. Reg. 5844-01, 2017 WL 168819 (Jan. 18, 2017) (codified at 20

C.F.R. pt. 404 & 416). Because Plaintiff’s applications were filed after the effective

date, the parties agree the new regulations apply to her claims.

      In the new regulations, the SSA explicitly delineated five categories of

evidence including objective medical evidence, medical opinion, other medical

evidence, evidence from nonmedical sources, and prior administrative medical

findings. 20 C.F.R. §§ 404.1513, 416.913. “Evidence from nonmedical sources is

any information or statement(s) from a nonmedical source (including you) about any

issue in your claim.” 20 C.F.R. §§ 404.1513(a)(4), 416.913(a)(4).

      The regulations define “medical opinion” and “prior administrative medical

finding” as follows:

      (2) Medical opinion. A medical opinion is a statement from a medical
      source about what you can still do despite your impairment(s) and
      whether you have one or more impairment-related limitations or
      restrictions in the following abilities: . . .




                                          7
  Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 8 of 17




(i) Your ability to perform physical demands of work activities, such as
sitting, standing, walking, lifting, carrying, pushing, pulling, or other
physical functions (including manipulative or postural functions, such
as reaching, handling, stooping, or crouching);

(ii) Your ability to perform mental demands of work activities, such as
understanding; remembering; maintaining concentration, persistence,
or pace; carrying out instructions; or responding appropriately to
supervision, co-workers, or work pressures in a work setting;

(iii) Your ability to perform other demands of work, such as seeing,
hearing, or using other senses; and

(iv) Your ability to adapt to environmental conditions, such as
temperature extremes or fumes.

***

(5) Prior administrative medical finding. A prior administrative medical
finding is a finding, other than the ultimate determination about whether
you are disabled, about a medical issue made by our Federal and State
agency medical and psychological consultants at a prior level of review
(see § 404.900) in your current claim based on their review of the
evidence in your case record, such as:

(i) The existence and severity of your impairment(s);

(ii) The existence and severity of your symptoms;

(iii) Statements about whether your impairment(s) meets or medically
equals any listing in the Listing of Impairments in Part 404, Subpart P,
Appendix 1;

(iv) Your residual functional capacity;

(v) Whether your impairment(s) meets the duration requirement; and

(vi) How failure to follow prescribed treatment (see § 404.1530) and
drug addiction and alcoholism (see § 404.1535) relate to your claim.



                                   8
         Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 9 of 17




20 C.F.R. §§ 404.1513(a), 416.913(a).

      The regulations also include a new section entitled “How we consider and

articulate medical opinions and prior administrative medical findings for claims filed

on or after March 27, 2017.” 20 C.F.R. §§ 404.1520c, 416.920c. The SSA has

explained:

      To account for the changes in the way healthcare is currently delivered,
      we are adopting rules that focus more on the content of medical
      opinions and less on weighing treating relationships against each other.
      This approach is more consistent with current healthcare practice.

Revisions to Rules Regarding the Evaluation of Medical Evidence, 2017 WL 168819

at 5854. In this regard, the regulations provide that the SSA “will not defer or give

any specific evidentiary weight, including controlling weight, to any medical

opinion(s) or prior administrative medical finding(s), including those from your

medical sources.” 20 C.F.R. §§ 404.1520c(a), 416.920c(a). Additionally, the SSA

will consider a medical source’s opinion using five factors -- supportability,

consistency, relationship of source to claimant, specialization, and other factors

tending to support or contradict a medical opinion or prior administrative medical

finding. 20 C.F.R. §§ 404.1520c(a), (c)(1-5), 416.920c(a), (c)(1-5).

      The regulations also explain that a decision will articulate how persuasive the

SSA finds all medical opinions and prior administrative medical findings. 20 C.F.R.

§§ 404.1520c(b), 416.920c(b). It provides that the most important factors in




                                          9
        Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 10 of 17




evaluating persuasiveness are supportability and consistency. 20 C.F.R. Sections

404.1520c(b)(2), 416.920c(b)(2). The regulations dictate that the SSA

      will explain how we considered the supportability and consistency
      factors for a medical source's medical opinions or prior administrative
      medical findings in your determination or decision. We may, but are
      not required to, explain how we considered the factors in paragraphs
      (c)(3) through (c)(5) of this section, as appropriate, when we articulate
      how we consider medical opinions and prior administrative medical
      findings in your case record.

Id. The regulations mandate that when the decision-maker finds that two or more

medical opinions or prior administrative medical findings are equal in supportability

and consistency “but are not exactly the same,” the decision will articulate the other

most persuasive factors from paragraphs (c)(3) through (c)(5). 20 C.F.R. Sections

404.1520c(b)(3), 416.920c(b)(3).

      Finally, an ALJ is required to explain ambiguities and material inconsistencies

in the evidence and to explain why he did not adopt a medical opinion which

conflicts with the RFC assessed. Social Security Ruling (“SSR”) 96-8p, 1996 WL

374184, at *7. Thus, the Tenth Circuit’s previous holdings that an ALJ may not pick

and choose among or within the medical opinions in a case record, using the portions

favorable to his decision while ignoring other unfavorable portions, remains.

Monique M. v. Saul, No. 19-1345-JWL, 2020 WL 5819659, at *5 (D. Kan. Sept. 30,

2020); see, cf., Robinson v. Barnhart, 366 F.3d 1078, 1083 (10th Cir. 2004) (“The




                                         10
         Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 11 of 17




ALJ is not entitled to pick and choose from a medical opinion, using only those parts

that are favorable to a finding of nondisability.”).

      In reviewing the new regulations as a whole, they indicate the ALJ must take

a holistic approach to the evaluation of medical opinions. For example, no particular

medical opinion is entitled to controlling weight and the ALJ is instead expected to

review the opinions in their entirety, determining primarily supportability and

consistency, but also considering relationship of source to claimant, specialization,

and other factors tending to support or contradict a medical opinion or prior

administrative medical finding. 20 C.F.R. §§ 404.1520c, 416.920c.

      In applying these new regulations to the case at hand, the Court notes the

regulation defining a medical opinion as a statement from a medical source about

what you can still do despite your impairment(s) and whether you have one or more

impairment-related limitations or restrictions with regard to various abilities,

including but not limited to an “ability to perform mental demands of work activities,

such as understanding; remembering; maintaining concentration, persistence, or

pace; carrying out instructions; or responding appropriately to supervision, co-

workers, or work pressures in a work setting . . . .” 20 C.F.R. §§ 404.1513(a)(4),

416.913(a)(4). Contrary to the ALJ’s criticism of Dr. Englander’s opinion, there is

no requirement a medical opinion set out a function-by-function analysis of a

plaintiff’s abilities or limitations. In accordance with § 404.1513, Dr. Englander’s



                                          11
        Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 12 of 17




opinion specifically stated that Plaintiff’s ability to sustain attention may limit her

ability to stay on task and be productive in a work setting. AR 469. Moreover, Dr.

Englander’s recorded observations of Plaintiff during his examination supported this

finding. Id. at 467-68.

      The ALJ also stated that Dr. Englander’s opinion in this regard was not

persuasive because he failed to specify how many breaks she would require and the

length of the same. AR 30. A plaintiff’s ability to stay on task is not necessarily

related to whether she requires additional breaks during a workday. As Plaintiff

notes, and as reflected in the opinions of Drs. Lochner and Fuller, these are two

separate limitations. Pl’s Br. at 8; AR 101-02, 131. Thus, this reasoning does not

provide substantial support for the ALJ’s conclusion. Indeed, as Plaintiff notes, when

the hypothetical proposed to the VE during the administrative hearing did not

indicate a necessity for extra breaks but included narcoleptic events that occurred

daily, lasting anywhere from five to thirty minutes, the VE stated that there would

not be any available jobs in the national economy Plaintiff could perform. AR 49-

51.

      Finally, the ALJ stated that Dr. Englander’s conclusion was not consistent

with the opinions of Drs. Lochner and Fuller. AR 30. However, this statement is

inaccurate. While Dr. Lochner stated that Plaintiff’s ability to sustain concentration




                                          12
        Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 13 of 17




and stay on task was not significantly limited, Dr. Fuller concluded that Plaintiff

experienced moderate limitations in these areas. AR 101-02, 131.

      Additionally, Plaintiff notes that in evaluating a medical opinion, an ALJ is

supposed to consider whether it is derived from examining a patient, as Dr.

Englander did, rather than merely reviewing that patient’s records, as Drs. Lochner

and Fuller did. Pl’s Br. at 10. Defendant responds that this is no longer a valid

consideration under the new regulations because an ALJ no longer weighs opinions

and there is no inherent persuasiveness between agency consultants or an

individual’s own medical source. Doc. No. 22 at 6. However, this assertion misses

the point and is also simply incorrect.

      First, though not determinative to this issue, under the new regulations,

because Dr. Englander examined Plaintiff rather than merely reviewing her records,

his consultative assessment is considered a medical opinion rather than a previous

administrative medical finding. Compare 20 C.F.R. §§ 404.1513(a)(2) and (a)(5).

Second, contrary to Defendant’s assertions, the new regulations specifically provide

that among the factors an ALJ should consider in evaluating a medical opinion is

whether the physician examined the plaintiff rather than only reviewing the

plaintiff’s medical records. See 20 C.F.R. § 404.1520c(3)(v) (“We will consider the

following factors when we consider the medical opinion(s) and prior administrative

medical finding(s) in your case: . . . Examining relationship. A medical source may



                                          13
         Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 14 of 17




have a better understanding of your impairment(s) if he or she examines you than if

the medical source only reviews evidence in your folder.”).

      The Court notes the regulations provide that an ALJ is not required to

articulate how he evaluates evidence from nonmedical sources at least with regard

to the factors applicable to medical opinions. See 20 C.F.R. § 404.1520c(d) (“We

are not required to articulate how we considered evidence from nonmedical sources
                                                                    2
using the requirements in paragraphs (a)-(c) in this section.”). Nevertheless, the

regulations explicitly contemplate some consideration of evidence from nonmedical

sources as they define the same in 20 C.F.R. § 404.1513(a)(4), including nonmedical

sources within the five categories of evidence considered in assessing these claims.

Moreover, 20 C.F.R. § 404.1520(a)(3) provides that the SSA will consider all

evidence in the record in evaluating a claim for disability.

      In this vein, the Court notes that the record contained not only Plaintiff’s own

subjective descriptions, but also reports from multiple family members regarding

Plaintiff’s inability to sustain attention due to frequently falling asleep unexpectedly,

resulting in difficulties completing the paperwork for the claims at issue herein,

multiple vehicular accidents, and being terminated from her previous employment.




2
  It is unclear to the Court how factors applicable to medical opinions and/or prior
administrative medical findings might ever be relevant in evaluating evidence from
nonmedical sources.

                                           14
         Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 15 of 17




AR 311-12, 315-18, 336, 338, 342, 348, 356-57, 359, 363, 364. The ALJ

acknowledges this evidence within his decision but does not indicate the extent to

which he considered it, if at all. AR 25-28. While the ALJ is not required to apply

medical opinion factors to nonmedical source evidence, the regulations clearly do

not contemplate or authorize simply ignoring such evidence that may otherwise be

relevant to an ALJ’s conclusions and/or findings.

      Additionally, while these issues are not determinative of the ruling herein, on

remand the ALJ may consider the following. First, the ALJ makes repeated reference

to Plaintiff’s lack of medical care, noting that she does not take medication, has not

had a sleep study, has not required crisis intervention, and has not sought mental

health counseling. AR 31, 32. The ALJ fails to address that Plaintiff and multiple

relatives have consistently noted she cannot get necessary medical treatment because

she does not have medical insurance and cannot afford any treatment or medication.
                                                                     3
AR 313, 318, 321, 326, 331, 336, 346, 351, 356, 357, 362, 385. The Tenth Circuit

has consistently held that an inability to afford treatment may be a legitimate reason

for failure to seek the same. Miranda v. Barnhart, 205 F. App’x 638, 642 (10th Cir



3
  For example, Plaintiff has an ovarian cyst on or near her left ovary measuring 12.7 x 6.7
x 9.1 cm. AR 432-33. Physicians have recommended surgery to remove the same. There
is conflicting evidence regarding whether this has not been performed due to lack of
insurance or hesitance on the part of Plaintiff. AR 313, 336, 357, 362, 431. The ALJ did
not discuss these issues. Additionally, the ALJ’s statement that Plaintiff has not sought
mental health treatment is inaccurate. AR 473-80, 481-99, 521-52.

                                            15
        Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 16 of 17




2005) (citing Threet v. Barnhart, 353 F.3d 1185, 1190–91 n.7 (10th Cir. 2003);

Thompson v. Sullivan, 987 F.2d 1482, 1489–90 (10th Cir. 1993)). “[T]he adjudicator

must not draw any inferences about an individual’s symptoms and their functional

effects from a failure to seek or pursue regular medical treatment without first

considering any explanations that the individual may provide.” Miranda, 205 F.

App’x at 642 (quoting SSR 96–7p, 1996 WL 374186, at *7). There is no indication

the ALJ performed the required analysis in this case.

      Second, the ALJ finds that Plaintiff’s living arrangements and/or daily

activities diminish the severity of her subjective complaints because, inter alia, she

“lives with a friend” and “talks on the telephone to her sister four times a week” and

“spends time reading and watching television.” AR 22, 32. The ALJ does not

address, however, that Plaintiff lives in a horse barn with an alcoholic ex-boyfriend

who is permitted to live there as part of his job. AR 311, 319, 348, 351, 354, 356-

57, 385. She chooses to live there because of her inability to afford living on her

own. Id. Additionally, Plaintiff and her family members consistently stated that she

falls asleep when she tries to read or watch television and her sister specifically

stated that Plaintiff constantly falls asleep while she tries to speak with her on the

telephone. AR 315, 316, 317, 320, 323, 342, 348, 349, 353, 354, 357. On remand,

the ALJ may more clearly consider these issues.




                                         16
        Case 5:20-cv-00398-P Document 23 Filed 04/13/21 Page 17 of 17




V.    Conclusion

      Based on the foregoing analysis, the decision of the Commissioner is

REVERSED AND REMANDED for further proceedings. Judgment will issue

accordingly.

      ENTERED this 13th day of April , 2021.




                                     17
